Citation Nr: 1113484	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  04-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the appellant's discharge from military service constitutes a bar to the award of Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to January 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2006, the Board remanded the case to the RO to afford the appellant a personal hearing.  Then, in August 2006, the appellant appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In a decision in December 2006, the Board determined that new and material evidence had been presented to reopen a prior claim for VA benefits previously denied based on the character of the appellant's discharge, and on the merits decided that the appellant's discharge from military service constituted a bar to the award of VA benefits.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In a March 2009 decision, the Court vacated the entire Board's decision of December 2006, and remanded the case to the Board for further adjudication consistent with the Court's decision.

In an April 2010 decision, the Board determined that new and material evidence had been presented to reopen a prior claim for VA benefits previously denied based on the character of the appellant's discharge, and remanded the case to the RO for additional development of the issue of whether the appellant's discharge from military service constituted a bar to the award of VA benefits.  

The appeal is REMANDED to the VA RO.  VA will notify the appellant if further action is required.


REMAND

In an April 2010 Remand to the RO for the purpose of obtaining additional development, the Board sought a medical opinion on the appellant's mental state at the time of offenses committed during an August 1968 prison riot that resulted in his dishonorable discharge, which constituted the current potential bar to VA benefits.  

A VA medical opinion was obtained in July 2010; however, it is deemed insufficient for the purpose of deciding the claim (38 C.F.R. § 3.159), for the following reasons.  The examiner provided a brief synopsis of some post-riot psychiatric evaluations and concluded that an opinion on the appellant's mental state during the August 1968 riots would be merely speculative because a psychiatric evaluation was not conducted around that same time.  Nevertheless, while the examiner reviewed the claims file "in great detail," only a few comments about psychiatric evaluations conducted after the August 1968 riots were made and, significantly, no mention was made of any events or evaluations that preceded the August 1968 riots.  For example, there was no explanation of the impact, if any, of the appellant's military experiences in Vietnam and the combat award he received for injuries sustained there.  Nor does the examiner explain if such experiences were even relevant to his state of mind during the August 1968 riots.  It is also noted that the examiner was requested in the remand directive to review a neuropsychiatric screening report of August 1970, among other reports generated during service, but there was no citation that such was reviewed while the other reports (in April 1969, January 1970, and February 1971) were specifically noted.  In sum, the requested medical opinion lacks sufficient detail and discussion upon which to allow the Board to make an informed decision.  

The United States Court of Appeals for Veterans Claims has stressed that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In the event that an examiner finds that he/she cannot provide such an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

On review of the July 2010 medical opinion, the Board finds that a clarifying medical opinion is necessary to address the issue at hand, which is whether the appellant's mental state at the time of his participation in the August 1968 prison riots was such that he met the VA regulatory definition of insanity at that time.  

In light of the foregoing, the case is REMANDED for the following action:

1.  Arrange to have the appellant's file returned to the psychiatrist who previously furnished an opinion in July 2010, for the purpose of obtaining a clarifying opinion regarding the appellant's mental state at the time of his participation in prison riots during his incarceration in a DaNang prison in Vietnam in August 1968.  The examiner should again review all pertinent records associated with the claims file.  This includes the appellant's service treatment and personnel records preceding the August 1968 riots (including the enlistment examination in 1967, Purple Heart award received for shrapnel wounds in April 1968, and his AWOL status from May to July 1968), as well as records generated after the riots (including neuropsychiatric screening reports of April 1969, January 1970, and August 1970, and a Mental Competency Board evaluation in February 1971).  

The examiner is requested to furnish an opinion as to whether it was at least as likely as not that, at the time of the prison riots in August 1968, the appellant was one who due to disease:  (a) exhibited a more or less prolonged deviation from his normal method of behavior, (b) interfered with the peace of society, OR (c) had so departed (became antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  The examiner should explain the rationale for any opinion given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may  reasonably be concluded based on the evidence of record and current medical knowledge.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

If the VA examiner is unavailable, arrange for another psychiatrist to review the entire claims file and provide the requested opinion.

2.  After the development requested has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the appellant and his attorney a supplemental statement of the case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2010).



